DETAILED ACTION
The Office Action is in response to the Applicant's reply filed February 26, 2021 to the restriction requirement made on October 29, 2020.  
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant's election without traverse of Group I claims 66-72 and the species radioactive therapeutic, in the reply filed on February 26, 2021 acknowledged.
The requirement is still deemed proper and is therefore made FINAL.
Claims 73-78 are withdrawn.  Claims 66-72 are herein acted on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 66-72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claimed limitation “substantially devoid” is rendered vague and definite.  It is unclear whether the formulation contains or does not contain the ingredients. If the claims do contain the ingredient, it is unclear of the amounts of each.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 66-69 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paddon-Jones et al. (Differential stimulation of muscle protein synthesis in elderly humans following isocaloric ingestion of amino acids or whey protein. Experimental gerontology. 2006 Feb 1;41(2):215-9).
Paddon-Jones et al. teaches an essential amino acid supplement including methionine in 0.46 gm, devoid of Glycine Arginine Serine Cystine Tyrosine (p 216 Table 2). Of note, the reference teaches “An   important   assumption   of   protein   or   amino   acid supplementation   is   that  the  regular   dietary   intake   of  the individual  is  ‘supplemented’  by  the  additional  protein  load. While  this  assumption  may  appear  to  be  self-evident,  it  has been  shown  that  in  some  instances,  a  dietary  intervention designed  to  supplement  the  protein/caloric  intake  in  elderly individuals  may  actually  function  as  a  meal  replacement. Fiatarone Singh et al. (2000)described this phenomenon in a cohort of non-exercising frail elders receiving a 360 kcal mixed  

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 70-72 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paddon-Jones et al. (Differential stimulation of muscle protein synthesis in elderly humans following isocaloric ingestion of amino acids or whey protein. Experimental gerontology. 2006 Feb 1;41(2):215-9), as applied to claims 66-69 above, and further in view of Longo et al. (US20110118528).
Paddon-Jones et al. is as discussed above. 
Paddon-Jones et al. fails to specify the dosage type, dosage form, or the radiotherapeutic agent. 

Therefore, it would be obvious to a person of skill in the art at the time of filing to use pill formulations for administration.  One of skill in the art would be motivated to use a pill form because Longo et al. teaches it suitable for therapeutic food diet replenishment.  Hence, a skilled artisan would have reasonable expectation of successfully achieving similar efficacy and results.
Conclusion
	No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sreenivasan Padmanabhan can be reached on (571)272-0629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAYLA SOROUSH/
Primary Examiner, Art Unit 1627